         Case 2:18-cr-00033-JCM-VCF Document 22 Filed 09/28/18 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ERIN GETTEL
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Erin_Gettel@fd.org

 7
     Attorney for Lonzo Davis
 8
 9                                UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                             Case No. 2:18-CR-033-JCM-VCF-1
12
                    Plaintiff,                             STIPULATION TO CONTINUE
13
                                                           SENTENCING
            v.
14                                                         (First Request)
     LONZO DAVIS,
15
                    Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
18
     States Attorney, and Phillip N. Smith, Jr., Assistant United States Attorney, counsel for the
19
     United States of America, and Rene L. Valladares, Federal Public Defender, and Erin Gettel,
20
     Assistant Federal Public Defender, counsel for Lonzo Davis, that the sentencing hearing
21
     scheduled for October 24, 2018 at 10:00 a.m., be vacated and set to a date and time convenient
22
     to this Court, but no sooner than thirty (30) days.
23
            The Stipulation is entered into for the following reasons:
24
            1.      Defense Counsel was recently assigned this case and additional time is needed
25
     to prepare for sentencing.
26
            2.      The defendant is incarcerated and does not object to the continuance.
       Case 2:18-cr-00033-JCM-VCF Document 22 Filed 09/28/18 Page 2 of 3




 1         3.      The parties agree to the continuance.
 2         This is the first stipulation to continue filed herein.
 3         DATED this 28th day of September, 2018.
 4   RENE L. VALLADARES                                 DAYLE ELIESON
     Federal Public Defender                            United States Attorney
 5
 6
     By_/s/ Erin Gettel_____________                    By_/s/ Phillip N. Smith, Jr. __
 7
     ERIN GETTEL                                        PHILLIP N. SMITH, JR.
 8   Assistant Federal Public Defender                  Assistant United States Attorney

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:18-cr-00033-JCM-VCF Document 22 Filed 09/28/18 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-CR-033-JCM-VCF-1
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     LONZO DAVIS,
 7
                   Defendant.
 8
 9          Based on the pending Stipulation of counsel, and good cause appearing therefore, it is

10   therefore ordered that the sentencing hearing currently scheduled for October 24, 2018 at the

11   hour of 10:00 a.m., be vacated and continued November   30, 2018, at at
                                                  to __________________   thethehour
                                                                                 hourofof ___:___

12   10:00 a.m.
     __.m.

13                October
            DATED this ____ 2,
                            day2018.
                                of September, 2018.

14
15                                               UNITED STATES DISTRICT JUDGE

16
17
18
19
20
21
22
23
24
25
26
                                                    3
